Citation Nr: 1731074	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for allergic rhinitis, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Veteran the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In February 2017, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, that he is entitled to another Board hearing with a different Veterans Law Judge, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board will proceed with appellate consideration.

This matter was previously before the Board in November 2013, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's allergic rhinitis is manifested by, at worst, greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  All VA examinations and medical opinions provided are adequate, in the aggregate, for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

The Veteran is service connected for allergic rhinitis, first diagnosed in 1977.  Allergic rhinitis is rated under 38 C.F.R. § 4.97, DC 6522.  Allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  

The Board notes that the 10 percent disability evaluation assigned for the Veteran's allergic rhinitis is a protected rating as it has been in effect for more than 20 years.  In this regard, any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (b) (2009).  As there is no showing of fraud, the Board will not consider reduction of the Veteran's current rating, and will only consider whether he is entitled to a higher disability rating.  The claim for an increased rating was received by the Board on December 17, 2009.  As such, the relevant period on appeal is from December 17, 2008.

The Veteran contends that he has nasal blockage, and takes shots for this once a week.  He describes the blockage as 80 to 90 percent, which is supported by private medical opinion.  He uses a nasal spray.  He testified that his condition has worsened since 2010.

The VA treatment records and private treatment records, all are absent a showing of allergic rhinitis with polyps.  The Veteran attended a VA examination in March 2010, where the examiner found no evidence of polyps.  The Veteran again attended a VA examination in December 2013.  There, the VA examiner found that there was not greater than 50 percent obstruction of the nasal passage on either side, no permanent hypertrophy of nasal turbinates, no granulomatous conditions, and no nasal polyps.  The examiner further noted that the Veteran had good air passages, and that the medications were very effective.  

To the extent that the Veteran contends that his allergic rhinitis is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty breathing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose polyps so as to warrant a higher rating under VA's rating schedule because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not alleged that he has allergic rhinitis with polyps.

Thus, the Board affords great probative value to the medical records and clinical findings showing that the Veteran does not have polyps.  In the absence of medical evidence of polyps, the next highest rating of 30 percent is not warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected allergic rhinitis is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended nor does the record reasonably reflect that the Veteran's allergic rhinitis renders him unemployable.  Thus, a claim for a TDIU has not been raised in conjunction with the Veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for allergic rhinitis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


